Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest a display device comprising: a wedge body front surface, a lower panel surface with a friction grip, and a rear panel surface; indicia on at least one of the surfaces; and a retaining member attached to the rear panel surface as recited in claim 1 and further comprising at least one of the surfaces has a recess into which a base of the retaining member may be secured.
The prior art of record does not teach or suggest a display device comprising: a wedge body front surface, a lower panel surface with a surface contour that prevents slippage via a friction fit, and a rear panel surface; indicia on at least one of the surfaces; and a retaining member attached to the rear panel surface as recited in claim 13 and further comprising at least one of the surfaces has a recess into which a base of the retaining member may be secured.
The prior art of record does not teach or suggest a display device comprising: a wedge body front surface, a lower panel surface, and a rear panel surface; indicia on at least one of the surfaces; and a retaining member attached to the rear panel surface as recited in claim 16 and further comprising a projection disposed at a first end comprising: a base; a post connected to the base; and a plug disposed at the end of the post defining a shoulder between the post and the plug, wherein the projection is inserted into an aperture in a wall in at least one of the surfaces such that the plug extends through the aperture and is captivated by the shoulder on an internal surface of the wall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631